Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020. The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112			

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 12, the term “about” in claims 4 and 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2004/0182994 A1).
Regarding claim 1, Kikuchi et al, disclose a photo-sensor comprising:
An optical sensor comprising a detector layer (light-sensitive element 3, Figs. 1 and 2, paragraph [0021]) having first and second opposed faces (Figs. 1 and 2, paragraph [0021], “a parallelepiped photo-sensor 1”) and a read-out integrated circuit (ROIC) (element “a wiring pattern”)  to which the first face of the detector layer is hybridized (paragraph [0021]); a filter (a filter layer 5, Figs. 1 and 2) that permits passage of one or more wavelength bands of interest of incident light toward the optical sensor (see at least paragraph [0022]); and a mounting structure (an encapsulation resin 4 , Figs. 1 and 2) by which the filter is directly hybridized to the second face of the detector layer (paragraph [0021], “an encapsulation resin 4 encapsulating the light-sensitive element 3, and a filter layer 5 mounted on the encapsulation resin 4”).

Regarding claim 6, Kikuchi et al, as discussed in claim 1, disclose the following:
wherein in- plane dimensions of the filter are substantially similar to in-plane dimensions of the detector layer (parallel to each other, paragraph [0021]).
 
Regarding claim 7, Kikuchi et al., as discussed in claim 1, further comprising:
a base (substrate 2, Figs. 1 and 3) on which the ROIC (wiring pattern) is disposed; and a lid (the side wall as shown at least Figs. 1 and 3) affixed to the base (substrate 2) to define an interior in which the ROIC, the detector layer, the filter and the mounting structure are disposed.

Regarding claim 8, Kikuchi et al., disclose a photo-sensor comprising: 
an optical sensor comprising a detector layer (light-sensitive element 3, Figs. 1 and 2) having first and second opposed faces (paragraph [0021], “a parallelepiped photo-sensor 1 is formed”) and a read-out integrated circuit (ROIC) (paragraph [0021], “a wiring pattern”) to which the first face of the detector layer is hybridized; a filter (a filter layer 5, Figs. 1 and 2) that has substantially similar in-plane dimensions as the detector layer ( parallel to each other) and that permits passage of one or more wavelength bands of interest of incident light toward the optical sensor (paragraph [0022]); and a mounting structure (an encapsulation resin 4, Figs. 1 and 2) by which the filter is directly hybridized and precisely mapped to the second face of the detector layer (paragraph [0021], “an encapsulation resin 4 encapsulating the light-sensitive element 3, and a filter layer 5 mounted on the encapsulation resin 4”).

Regarding claim 9, Kikuchi et al, as discussed in claim 8, disclose the following:
wherein the optical sensor is planar and the filter comprises a planar spectral filter (paragraphs [0022] and [0023]).

Regarding claim 14, Kikuchi et al., as discussed in claim 8, disclose the photo-sensor with the following:
a base (substrate 2, Figs. 1 and 3) on which the ROIC (wiring pattern) is disposed; and 
a lid (the side wall as shown at least Figs. 1 and 3) affixed to the base (substrate 2) to define an interior in which the ROIC, the detector layer, the filter and the mounting structure are disposed.

Regarding claim 15, Kikuchi et al., disclose a photo-sensor inherently performing the claimed method steps of:
hybridizing a first face of a detector layer (light-sensitive element 3, Figs. 1 and 2, paragraph [0021]) to a read-out integrated circuit (ROIC) (paragraph [0021], “a wiring pattern”); and 19-13191-US-NPPage 14 of 16directly hybridizing and precisely mapping a filter (a filter layer 5, Figs. 1 and 2) that has substantially similar in-plane dimensions as the detector layer (parallel to each other)  and that permits passage of one or more wavelength bands of interest of incident light toward the optical sensor (paragraphs [0022] and [0023]), to a second face of the detector layer, which is opposite the first face (paragraph [0021], “a parallelepiped photo-sensor 1”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 10, 12, 13, 16, and 18-20 are rejected under 35 U.S.C103 as being unpatentable over Kikuchi et al. (US 2004/0182994 A1) in the view of Sprafke (US 2015/0292943 A1).

Regarding claim 2, Kikuchi et al, as discussed in claim 1, disclose the following:
the optical sensor is planar (a photo-sensor 1, Figs 1 and 2, see at least paragraphs [0021] and [0025]) and the filter comprises a planar spectral filter (paragraph [0022], “The filter layer 5 has a filtering effect for passing signal rays of a wavelength width of the spectral responsivity of the light-sensitive element”); 
However, Kikuchi et al lack of inclusion of cold-welded interconnects for the filter as claimed.
Sprafke discloses optical sensor and filter assembly further comprises cold-welded interconnects (Sprafke, “an array of cold-welded metal interconnects”) by which the first face of the detector layer is hybridized to the ROIC (Sprafke, paragraph [0027], “an array of cold-welded metal interconnects that connect the ROIC to the detector layer”, “The array of cold-welded metal interconnects may be formed using the hybridization process”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include cold-welded metal interconnects for the hybridization process.

Regarding claim 10, Kokubun, as discussed in claim 9, lack of inclusion of cold-welded interconnects by which the first face of the detector layer is hybridized to the ROIC. However, Sprafke discloses optical sensor and filter assembly further comprises cold-welded interconnects (Sprafke, “an array of cold-welded metal interconnects”) by which the first face of the detector layer is hybridized to the ROIC (Sprafke, paragraph [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include cold-welded metal interconnects for the hybridization process.

Regarding claim 16, Kokubun, as discussed in claim 15, lack of inclusion of cold-welded. However, Sprafke discloses optical sensor and filter assembly comprising the hybridizing of the first face of the detector layer to the ROIC comprises cold-welding (Sprafke, “an array of cold-welded metal interconnects”, paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include cold-welded metal interconnects for the hybridization process.

Regarding claim 4, Kikuchi et al, as discussed in claim 1, lack of inclusion of a gap between the filter and the second face of the detector layer as claimed.
However, Sprafke discloses a gap between the filter and the second face of the detector layer (Sprafke, at least paragraphs [0015] and [0032], the gap between the filter and the sensor) is about 0.005’’ (Sprafke, paragraph [0032], range from 5 um to 2mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include a gap to provide more accurate filtering performances of the filters.

Regarding claim 12, Kikuchi et al, as discussed in claim 8, lack of inclusion of a gap between the filter and the second face of the detector layer. However, Sprafke discloses optical sensor and filter assembly wherein a gap between the filter and the second face of the detector layer (Sprafke, at least paragraphs [0015] and [0032] mention the gap between the filter and the sensor) is about 0.005’’ (Sprafke, paragraph [0032], range from 5 um to 2mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include a gap to provide more accurate filtering performances of the filters.

Regarding claim 19, Kikuchi et al, as discussed in claim 15, lack of inclusion of a gap between the filter and the second face of the detector layer. However, Sprafke discloses optical sensor and filter assembly comprising the pressing is conducted such that a gap between the filter and the second face of the detector layer (Sprafke, at least paragraphs [0015] and [0032], the gap between the filter and the sensor) is about 0.005’’ (Sprafke, paragraph [0032], range from 5 um to 2mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include a gap to provide more accurate filtering performances of the filters.

Regarding claim 5, Kikuchi et al, as discussed in claim 1 above, lack of inclusion of Indium (In) strips disposed along sides of the filter as claimed.
However, Sprafke discloses optical sensor and filter assembly comprising the mounting structure (Sprafke , standoff structures, see at least figures 3a, 3b, 4a, 4d) comprises one or more of Indium (In) strips disposed along sides of the filter and spheres disposed in corners of the filter (Sprafke, paragraph [0012], “The standoff structures comprise bonding elements (e.g. deformable metal bumps such as indium) on each of the filter and the optical sensor (outside the active area) that are cold-welded to form the structure”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include Indium (In) strips to provide reliable metal interconnects for the filter.

Regarding claim 13, Kikuchi et al, as discussed in claim 8, lack of inclusion of Indium (In) strips disposed along sides of the filter and spheres disposed in corners of the filter (Sprafke, paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include Indium (In) strips to provide reliable metal interconnects for the filter.

Regarding claim 18, Kikuchi et al, as discussed in claim 15, lack of inclusion of Indium (In) onto the filter and pressing the filter onto the second face of the detector layer with the Indium (In) between the filter and the detector layer. However, Sprafke discloses optical sensor and filter assembly comprising Indium (In) onto the filter (Sprafke, paragraph [0012], “deformable metal bumps such as indium) on each of the filter and the optical sensor”) and pressing the filter onto the second face of the detector layer with the Indium (In) between the filter and the detector layer (Sprafke, paragraphs [0012]- [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include Indium (In) strips to provide reliable metal interconnects for the filter.

Regarding claim 20, Kikuchi et al, as discussed in claim 15, lack of inclusion of Indium (In) strips onto the filter. However, Sprafke discloses optical sensor and filter assembly comprising the depositing one or more of Indium (In) strips (Sprafke, deformable metal bumps such as indium) on each of the filter and the optical sensor disposed along sides of the filter and spheres disposed in corners of the filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi to incorporate the teaching of Sprafke to further include Indium (In) strips to provide reliable metal interconnects for the filter.

Claims 3, 11, and 17 are rejected under 35 U.S.C103 as being unpatentable over Kikuchi et al. (US 2004/0182994 A1).
Regarding claim 3, Kikuchi et al, as discussed in claim 1, lack an inclusion of Germanium (Ge), sapphire and diamond for the filter as claimed, selecting a known available material for element/component of an optical sensor in order to provide suitable use for the system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kikuchi et al accordingly in order to provide suitable use of material for the filter, if so desired.

Regarding claim 11, Kikuchi et al, as discussed in claim 8, lack an inclusion of Germanium (Ge), sapphire and diamond for the filter as claimed, selecting a known available material for element/component of an optical sensor in order to provide suitable use for the system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kikuchi et al accordingly in order to in order to provide suitable use of material for the filter, if so desired.

Regarding claim 17, Kikuchi et al, as discussed in claim 15, lack an inclusion of Germanium (Ge), sapphire and diamond for the filter as claimed, selecting a known available material for element/component of an optical sensor in order to provide suitable use for the system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kikuchi et al accordingly in order to in order to provide suitable use of material for the filter, if so desired.



             Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Yamada et al US 2009/0206349 A1 discloses a device element comprising a light element, integrated circuit and a supporting body is provided with function of a filter layer.
2.Young US 2008/0029694 A1 discloses a detector in which combination directs incident radiant energy within the field of view onto a centrally located sensor


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272-3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on (571)270-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./Examiner, Art Unit 2878  



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878